Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9, 13 and 14 remain in the application as withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves (US 1,938,153).  Reeves discloses a pivot nut assembly comprising a pivot body (11) and a nut (16) pivotably and rotatably in the pivot body where any two positions of the pivot would read as a first position and a second position.  The pivot body includes an oblong opening (12; line 67), a pocket for the nut with a partial spherical socket wall (at 15), a flange (10) and a pocket for a bolt (the bottom hole where the bolt passes).  The nut includes a partial spherical surface (15; line 73). 

s 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutter (US 788,889).  In regards to claims 16-18, a bolt (a) includes a threaded portion engaged with the pivot nut assembly moveable between an insertion-ready orientation for the pivot nut assembly to freely pass thought a hole (h, Fig. 2) and a torque-ready orientation where the pivot nut assembly overlaps the opening (Fig. 3).  The pivot nut is moveable to be capable of engaging a component at an oblique angle.  The nut is rotatably engaged in the pivot body by the nut rotatable relative to the body along the on the axis of the trunnions d.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barklay de Trolly (US 2008/0080948).  Barklay de Trolly discloses a vehicle part comprising a first component/bolt (24) including a threaded portion (25) connected to the first component engaged with the pivot nut assembly (14) moveable between an insertion-ready orientation (Fig. 5) for the pivot nut assembly to freely pass thought a hole (30) and a torque-ready orientation where the pivot nut assembly overlaps the opening (Fig. 7).  Wherein a nut (19) is rotatable engaged on a pivot body (16 or 18) via the rivets (20; p[0019]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves as applied to claim 1 above, and further in view of Zenzic (US 3,135,154).  Reeves does no disclose the rivet body having guide lip and a pocket to accommodate a drive portion of the nut.  Zenzic also discloses a pivot nut having a rivet body (32) and a nut (20) pivotally and rotationally engaged in the rivet body but, further discloses the rivet body to have a guide lip (37) to retain the nut and the nut with a drive portion (31)  within a pocket (formed within the aperture of the lip).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the rivet body of Reeves with a guide lip and pocket as disclosed in Zenzic for the same reason to retain the nut to the rivet body.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks
Applicant’s remarks have been considered but are mostly moot in light of the new grounds of rejection.

Since the reference to Cutter is still applied to some of the claims the remarks directed thereto will be addressed.  
To that end, applicant argues Cutter does not disclose the nut rotatably engaged with the pivot body and specifically points to the trunions “D” as precluding any rotation. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677